DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 4-10, 12-14 and 16-19.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
 
Applicants' arguments, filed 04/07/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 5-10, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meignant (U.S. Patent No. 6,060,077 issued on 05/09/2000; of record) in view of Toledano et al. (US 2012/0202695, Aug. 9, 2012).
Meignant teaches a method of treating vaginal dryness in a menopausal woman/female patient wherein the patient suffers from dyspareunia (i.e., moderate to severe dyspareunia) and urogenital atrophy (i.e., vulvovaginal atrophy) (Abstract and col 1, lines 5-11) comprising intravaginally administering to the subject a liquid pharmaceutical composition comprising an effective dose of estradiol in a soft gelatin capsule (Abstract; col 1, lines 31-36; col 2, lines 13-35; col 6, lines 66-67 to col 7, lines 1-4; and claims 1-12) wherein the amount of estradiol preferably ranges from 2.5 to 15 µg (col 5, lines 40-50 and col 6, lines 15-20).
Meignant further teaches the method wherein the dosage may be modulated based on the relief of local problems while preventing transvaginal absorption to a 
Meignant further teaches the method wherein the long term retention can in particular enable applications to be less frequent and may thus be only once a day or less frequent (col 2, lines 22-24).
Meignant further teaches the method wherein the estradiol is in solution (i.e., solubilized) (Abstract; col 2, lines 5-12 and 29-35; and col 4, lines 33-36).
Meignant further teaches determining a clinical response for determining symptoms by the subject's self-reported response (“Clinical Trials” at col 6, lines 38-67 to col 7, lines 1-24).
Meignant further teaches the method wherein, in an exemplary embodiment, the liquid pharmaceutical composition provides a simple plasmic peak of estradiol (i.e., a peak estradiol concentration) about one hour after administration when in micronized form (col 4, lines 27-32) and that the peak estradiol concentration can be modulated based on the dosage, the excipients, and vectorization (col 4, lines 33-49; col 5, lines 59-63; and col 7, lines 5-24).
Although the claimed concentration of estradiol lies within the ranges taught by Meignant and Meignant teaches that the dosage may be modulated and determining symptoms in a clinical response, Meignant does not specify 4 µg and the method step of determining whether to increase/decrease or maintain the dosage if the subject does or does not exhibit an improvement in a clinical response (e.g., decrease in the severity of moderate to severe dyspareunia and subject’s self-reported response).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meignant by optimizing the concentration of estradiol to the amounts recited in the claims and adding the step of determining whether to increase/decrease or maintain the dosage if the subject does or does not exhibit an improvement in a clinical response (e.g., decrease in the severity of moderate to severe dyspareunia and subject’s self-reported response) because a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) and Meignant teaches that the dosage is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the relief of local problems while preventing transvaginal absorption to a maximum extent and if the period of action of the active principle is prolonged, Meignant teaches determining a clinical response for determining symptoms by the subject's self-reported response, and, therefore, one of ordinary skill in the art would have increased or decrease or maintained an optimal concentration of estradiol based on the clinical response of the patient’s symptoms when assessing the optimal amount of estradiol as a result-effective variable.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Meignant by optimizing the peak estradiol concentration to the amounts recited in the claims because Meignant teaches that the peak estradiol concentration is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the dosage, the excipients, and vectorization.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Meignant by administering daily for two weeks and twice weekly thereafter because Meignant teaches that the long term retention can in particular enable applications to be less frequent and may thus be only once a day or less frequent and, thus, one of ordinary skill in the art would have adjusted the weekly regimen based on the desired retention over the course of treatment.
	Meignant further differs from the instant claims insofar as not disclosing wherein the pharmaceutical composition has a viscosity in the range of about 50 cP to about 1000 cP at 25ºC and does not include an amount of a hydrophilic gel-forming bioadhesive agent that increases the viscosity above about 1000 cP at 25ºC.
	However, Toledano et al. disclose a microcapsule comprising a core wherein the core has a viscosity of between about 300 cP to about 1,000,000 cP at room temperature (¶ [0090] and [0091]). The core comprises a pharmaceutical agent (¶ [0055]). The pharmaceutical composition may be administered vaginally (¶ [0101]).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the liquid pharmaceutical composition of Meignant to have a viscosity between about 300 cP to about 1,000,000 cP at room temperature since Meignant does not disclose the viscosity and this is a known and effective viscosity for a composition in a capsule that is to be administered vaginally as taught by Toledano et al. 
Since it would have been obvious to have formulated the liquid pharmaceutical composition of Meignant to have a viscosity between about 300 cP to about 1,000,000 cP at room temperature, it would have therefore been obvious to one of ordinary skill in . 

2.	Claims 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meignant and Toledano et al. as applied to claims 1, 5-10, 14, and 16-19 above, and further in view of Martelli (“Vaginal Medicine Administration,” The Gale Encyclopedia of Nursing and Allied Health, Gale Group, pgs. 2542-2543 (2002); of record).
Meignant and Toledano teach a method as applied to claims 1, 5-10, 14, and 16-19 above as set forth, supra.
Meignant and Toledano differ by not specifying manually inserting the dosage form about two inches into the vagina.
Martelli teaches method steps of intravaginal manually administering vaginal medicine dosage forms such as suppositories with an index finger so that the dosage form is absorbed through the vaginal mucosa (page 2542, col 1, last paragraph).
Martelli further teaches the method wherein the dosage form is administered about 2-4 inches in the vagina or until resistance is felt (page 2542, col 2, last paragraph).
As to claims 4, 12, and 13, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meignant by manually inserting the capsule about two inches into the vagina as taught by Martelli because Martelli teaches that intravaginal manual .

Response to Arguments
Applicant argues that Meignant fails to teach administering estradiol at a 4 mcg dose, determining whether to increase, decrease or maintain the dosage, and wherein the estradiol is solubilized and wherein the liquid pharmaceutical composition provides a bolus of estradiol and a peak estradiol concentration within two hours of administration.
This is not found persuasive.
As to the dosage and determining to increase/decrease the dosage, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meignant by optimizing the concentration of estradiol to the amounts recited in the claims and adding the step of determining whether to increase/decrease or maintain the dosage if the subject does or does not exhibit an improvement in a clinical response (e.g., decrease in the severity of moderate to severe dyspareunia and subject’s self-reported response) because a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) and Meignant teaches that the dosage is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the relief of local problems while preventing transvaginal absorption to a maximum extent and if the period of action of the active principle is prolonged, Meignant teaches determining a clinical response for determining symptoms by the subject's self-reported response, 
As to the estradiol being solubilized, Meignant teaches the method wherein the estradiol is in solution (i.e., solubilized) (Abstract; col 2, lines 5-12 and 29-35; and col 4, lines 33-36).
As to the peak estradiol concentration, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Meignant by optimizing the peak estradiol concentration to the amounts recited in the claims because Meignant teaches that the peak estradiol concentration is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the dosage, the excipients, and vectorization.

Applicant argues that Meignant also fails to teach or suggest wherein the pharmaceutical composition (i) is a liquid at room temperature and has a viscosity in the range of about 50 cP to about 1000 cP at 25ºC, and (ii) does not include an amount of a hydrophilic gel-forming bioadhesive agent that increases the viscosity above about 1000 cP at 25ºC. 
The Examiner does not find Applicant’s argument to be persuasive. The pharmaceutical composition of Meignant is liquid at room temperature since Meignant discloses in the abstract wherein the soft capsule contains a non-aqueous liquid or semi-liquid inner phase. As to the viscosity and amount of hydrophilic gel-forming prima facie obvious to one of ordinary skill in the art to have formulated the liquid pharmaceutical composition of Meignant to have a viscosity between about 300 cP to about 1,000,000 cP at room temperature since Meignant does not disclose the viscosity and this is a known and effective viscosity for a composition in a capsule that is to be administered vaginally as taught by Toledano et al. Since it would have been obvious to have formulated the liquid pharmaceutical composition of Meignant to have a viscosity between about 300 cP to about 1,000,000 cP at room temperature, it would have therefore been obvious to one of ordinary skill in the art to have incorporated an amount of hydrophilic gel-forming bioadhesive agent that does not increase the viscosity above about 1000 cP at 25ºC if a viscosity of less than about 1000 cP is desired. As such, Applicant’s argument is unpersuasive.

Applicant argues that the liquid pharmaceutical composition employed in the claimed methods are physically different from the matrix formulation disclosed by Meignant. Professor Katz explains that the average viscosity of the composition according to the present Application was measured to be 92 cP at ambient temperature and 17 cP at body temperature. Professor Katz also explains that the viscosity of Meignant’s capsule formulation was so high at ambient temperature that it exceeded the measurement capabilities of the viscometer used for the test. The viscosity of Meignant’s capsule formulation at body temperature could be measured, however, and was found to be 87,500 cP.


Applicant argues that Martelli does not cure the above deficiencies of Meignant This is not found persuasive.
Meignant lacks all the alleged deficiencies for reasons set forth, supra.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Applicant’s allegation of Martelli lacking the above claim limitations is inapposite since these limitations are taught in the primary reference (i.e., Meignant).  Martelli was cited, in combination with Meignant, because it provides guidance that one of ordinary skill in the art would look to for manually administering vaginal medicine dosage forms.  In particular, one of ordinary skill in the art would have manually inserted the capsule about two inches into the vagina because Martelli teaches that intravaginal manual administration of vaginal medicine dosage forms should be about 2-4 inches in the vagina for absorption through the vaginal mucosa.


This is not found persuasive.
Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).
Here, Meignant provides a strong case of obviousness because the method of administration and the composition of the claimed method is essentially identical to what is taught by Meignant (i.e., vaginally administering a liquid pharmaceutical composition comprising an effective amount of estradiol) and the estradiol concentration recited in the claims falls within the preferred concentration range taught by Meignant.  Meignant also provides a rationale for optimizing the peak estradiol concentration for reasons set forth, supra.  Therefore, the objective evidence of nonobviousness based on the secondary considerations presented in the Mirkin Declaration and Applicant’s arguments does not outweigh the strong case of obviousness taught by Meignant.


Response to Declaration
	Declarant’s arguments have been addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, 12-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,180,091. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite methods of treatment comprising administering to a patient in need thereof the same formulation recited in the present claims including 

Claims 1, 4-10, 12-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,258,630. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite methods of treatment comprising administering to a patient in need thereof the same formulation recited in the present claims including effective amounts of the same estradiol active (i.e., providing the same peak estradiol concentration).

Claims 1, 4-10, 12-14, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 14/649,818, 15/372,385, 15/893,542, 15/893,550, 15/975,723, and 16/004,338. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite methods of treatment comprising administering to a patient in need thereof the same formulation recited in the present claims including effective amounts of the same estradiol active (i.e., providing the same peak estradiol concentration).
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1, 4-10, 12-14 and 16-19 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRACY LIU/Primary Examiner, Art Unit 1612